DETAILED ACTION
The communication received on 09/22/2021 is acknowledged by the Examiner.  Claims 1-19 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “41” has been used to designate both drying cylinder 41 and a frame 41 of the distribution channel 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 17, the phrase “there is” renders the claim indefinite because it is unclear whether the limitations following the respective phrases are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12-13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuomo Pekka Auranen et al. (US 20100325912 A1).

Regarding claim 1, Auranen discloses:  A doctor device in a fiber web machine (Para [0045} and Figs. 1a-1b, 4-7.), comprising: a doctor blade mounted in a doctor blade holder (As an example, Fig. 3a illustrates a blade 16 mounted on the blade holder14 and described in para [0065].), the doctor blade having a 5length which is arranged to extend in a cross machine direction along a fiber web engaging part of a fiber web machine, wherein the doctor blade extends in a machine direction toward the fiber web engaging part of the fiber web machine (Para [0017], [0021], [0025] and for example, Figs. 3a-3b illustrates that the length of the doctor blade extends in cross machine direction along the moving web.); a distribution channel connected to a source of compressed air, wherein the distribution channel is mounted to the blade holder and extends along the length of 10 the doctor blade; and a plurality of air nozzles communicating with the distribution channel and arranged to blow along the doctor blade in the machine (Various part of the disclosure such as para [0049] and Fig. 1a teaches an air channel 22 is included within the blade holder 14.  Similarly, Fig. 3a and para [0065] discloses “The mechanical blade 16 or a doctor blade is fastened to the vicinity of the first end 18 of the blade holder 14. More precisely, the nozzle channel 30 for generating a trailing blow 26 is in connection with the blade holder 14. More precisely, the nozzle channel 30 is inside the blade holder.  Para [0073] discloses “The flow surface 46 is composed of several flow zones that are formed at the end of each nozzle channel 30.” and Fig. 4 illustrates two nozzle channels 30.).  

Regarding claim 2, Auranen discloses all of the limitations of its base claim 1.  Auranen further discloses:  wherein the distribution channel has a 15 wedge-like cross section (Para [0078] and Fig. 6 depicts a blade holder 14 having an air channel 22 with the trailing blow means 29 that is a wedge shape.).  

Regarding claims 3 and 4, Auranen discloses all of the limitations of its base claim 1.  Auranen further discloses:  wherein the distribution channel is an extruded metal piece or the metal piece is of aluminum (Para [0064] discloses that the blasé holder 14 is made of aluminum that since the air channel 22 is part of it, then the channel must be a metal piece as well.  Para [0081] discloses “The air channel is typically formed when forming the blade holder by extrusion or pultrusion, for example.”). 20  

Regarding claim 5 and 6, Auranen discloses all of the limitations of its respective base claims 1 and 5.  Auranen further discloses:  wherein the air nozzles are integrated into the distribution channel or the air nozzles are formed from nozzle openings machined in the distribution channel at a distance from one another  (Fig. 4 illustrates two nozzle channels 30 formed in the air channel 22.  Also, in Fig. 6 and para [0081] discloses “An integrated presser construction enables leading air to the vicinity of the mechanical blade in a simple way. The air channel 22 can then extend as a part of the integrated presser construction 31. The air channel extends over the entire length of the blade holder.”  Fig. 7 and para [0082] discloses “The flow surface 32 is a surface 46 of the blade holder. The presser means 25 has within it air channels 22' departing from which there are nozzle channels 30' of the presser device 25 formed by the trailing blow means 29' located in the presser device 25.” ).25   

Regarding claim 12. Auranen discloses:  A blowing device for doctor equipment in a fiber web machine (Para [0045} and Figs. 1a-1b, 4-7 teaches a blowing device.), comprising: a blade holder for a doctor blade (Various parts of the disclosure such as Title, Abstract, and the Figures elements 10 and 14)    ); a distribution channel mounted to the blade holder and extending along the 25 blade holder in a cross-machine direction; a plurality of air nozzles connected to the distribution channel for directing blowing air in the machine-direction along a doctor blade mounted in the blade holder (Various part of the disclosure such as para [0049] and Fig. 1a teaches an air channel 22 is included within the blade holder 14.  Similarly, Fig. 3a and para [0065] discloses “The mechanical blade 16 or a doctor blade is fastened to the vicinity of the first end 18 of the blade holder 14. More precisely, the nozzle channel 30 for generating a trailing blow 26 is in connection with the blade holder 14. More precisely, the nozzle channel 30 is inside the blade holder.  Para [0073] discloses “The flow surface 46 is composed of several flow zones that are formed at the end of each nozzle channel 30.” and Fig. 4 illustrates two nozzle channels 30.). 16  

Regarding claim 13, wherein the distribution channel comprises: a frame with a wedge-like cross section, portions of the frame defining an 5internal flow channel extending in the cross machine direction within the frame; and the air nozzles comprise portions of the frame defining nozzle openings which communicate with the internal flow channel (Para [0078] and Fig. 6 depicts a blade holder 14 having an air channel 22 with the trailing blow means 29 that is a wedge shape. Fig. 4 illustrates two nozzle channels 30 formed in the air channel 22.  Also, in Fig. 6 and para [0081] discloses “An integrated presser construction enables leading air to the vicinity of the mechanical blade in a simple way. The air channel 22 can then extend as a part of the integrated presser construction 31. The air channel extends over the entire length of the blade holder.”  Fig. 7 and para [0082] discloses “The flow surface 32 is a surface 46 of the blade holder. The presser means 25 has within it air channels 22' departing from which there are nozzle channels 30' of the presser device 25 formed by the trailing blow means 29' located in the presser device 25.”).  

Regarding claim 15, wherein the frame has an internal 15wall and an external wall which is spaced from the internal wall, and wherein each nozzle opening is formed in the external wall, and each nozzle opening extends in the machine direction and the width of each nozzle opening in the cross machine direction narrows as the nozzle extends in the machine direction to define a narrowing of the nozzle opening (Figs. 4 and 5 and para [0076] discloses “The pressure channels 34, 36 are connected by a flow channel 82. The pressure channels 34, 36 are manufactured directly to the frame material of the blade holder whereby a simple constructional complex is achieved.” And also, para [0089-0101] and Figs. 8-10b.  For example, para [0101] discloses “The slit nozzle casing 90 shown in FIG. 10a includes a second wall 94, whereby the pressure opening the air-blow slit 88 affects between the first wall 92 and the second wall 94 of the slit nozzle casing 90.”).20   

Regarding claim 18, further comprising a press plate mounted to the blade holder to overlie the doctor blade (Fig. 3a-3b, presser plate 28 and para [0069-0072].10  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tuomo Pekka Auranen et al. (US 20100325912 A1).  

Regarding claim 7, Auranen discloses all of the limitations of its base claim 6.  Auranen further discloses:  further comprising an adjustable plate forming part of each of the air nozzles (Figs. 3a-3b and para [0067] and [0069].  Although the cited reference does not teach exactly the same adjustable plate forming part of air nozzles as claimed, nevertheless, the respective first and second pressure channel 34 and 36  and the removable presser plate 28 in tandem with one another function the same as the adjustable plate recited in the claimed invention.  Therefore, it is obvious that an artisan could apply the prior art configuration to the specific configuration of the claimed invention via routine optimization.  It is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in Auranen is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.).  

Regarding claim 8, Auranen discloses all of the limitations of its base claim 7.  Auranen further discloses:  wherein at the location of the nozzle 5openings there is a recess in the distribution channel which receives the adjustment plate (For example, Fig. 7, para [0082] discloses “Associated with the presser means 25, there is also an air-blow channel 38 for generating a blow-off blow 27. The air-blow channel may be a continuous slit in the cross-direction of the fiber web machine or it may consist of several separate holes.”).   

Regarding claim 9, Auranen discloses all of the limitations of its base claim 1.  Auranen further discloses:   wherein the distribution channel includes an end piece which has a connection for an air hose which forms the source 10of compressed air (Fig. 8 and Para [0096] discloses “In the doctor apparatus shown in FIG. 8, a pipe 84 is provided within the slit nozzle casing 90 for leading air to the slit nozzle casing 90. The pipe has an opening 86 for leading air from the pipe 84 to the slit nozzle casing 90 and for pressurizing the slit nozzle casing 90.”  Also, Fig. 10a, para [0099] discloses “a pipe 84 is supplied with pressurized air which is led uniformly into a slit nozzle casing 90 through an opening 86 in the pipe 84.”  Again, as noted hereinbefore, even though the general configuration appears to be different, nonetheless, the function of pipe 84 is the same as the air hose and it is obvious that that there must be a source of compressed air for directing air through pipe 84 in Fig. 8.).  

Regarding claim 11, Auranen discloses all of the limitations of its base claim 7.  Auranen further discloses:  wherein the source of compressed air is a compressor the output of which is limited to a value between 5 - 10 bar (Fig. 10a, para [0099] discloses “a pipe 84 is supplied with pressurized air which is led uniformly into a slit nozzle casing 90 through an opening 86 in the pipe 84.”  Even though the cited reference does not expressly disclose compressed air at 5 - 10 bar, but it is obvious that depending on the specific configuration and intended use thereof, an artisan could readily manipulate/rearrange the output of the compressed air via routine optimization.).20  

Regarding claim 14, Auranen discloses all of the limitations of its base claim 7.  Auranen further discloses:  where the air nozzles further 10comprise plates adjustably fixed to the frame to define nozzle gaps between each plate and an associated nozzle opening, through which air blows escape from the internal flow channel (Fig. 9 and Para [0098] discloses “As the air-blow slit is formed during pressurization of the gap between the first wall 92 and the mechanical blade 16, the air-blow slit 88 does not exist in the unpressurized state.”  In addition, the obviousness rejection explanation in claim 7 applies herein as well.).  

Regarding claim 16, wherein the distribution channel comprises a frame, and further comprising an end piece connected to the distribution channel frame, the end piece having a connection for an air hose, the air hosing being a source of compressed air (Figs. 4-5 and para [0076] discloses “The pressure channels 34, 36 are manufactured directly to the frame material of the blade holder whereby a simple constructional complex is achieved.” and similarly Fig. 8 and Para [0096] as also noted hereinbefore in claim 9.).2517  

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tuomo Pekka Auranen et al. (US 20100325912 A1) in view of Anton Schmitt DE 4108167 A1.  

Regarding claims 10 and 17, Auranen discloses all of the limitations of its respective base claims 1 and 12.  However, Auranen does not expressly disclose:  wherein there is an intermediate structure at one end of the distribution channel forming an auxiliary channel and wherein the auxiliary channel includes an air supply connection connected to a 15 second source of compressed air such that the auxiliary channel supplies air nozzle communicating with the distribution channel at one end of the doctor blade.
In the same field of art, Schmitt is directed to the removal of reject paper from those drying cylinders in which the paper web runs off from the cylinder jacket surface in the direction from bottom to the top, especially when the drying cylinders are arranged in a single horizontal row, the reject paper can easily fall downwardly out of the machine.  That being said, Schmitt discloses wherein there is an intermediate structure at one end of the distribution channel forming an auxiliary channel and wherein the auxiliary channel includes an air supply connection connected to a 15 second source of compressed air such that the auxiliary channel supplies air nozzle communicating with the distribution channel at one end of the doctor blade (Figs. 2-3, and para [0014-0017].  Each scraper 25 has a scraper blade 26 which is fixed to a scraper beam 29 by means of clamping strips 27, 28.  One of the clamping strips 27 has a predominantly triangular cross-sectional profile.   The scraper beam 29 is equivalent to the intermediate structure since they both function the fundamentally the same manner.  The channels 30, nozzle 43, and the blowing openings 44 are also the same those in the claimed invention.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the blade holder and doctor apparatus of Auranen by installing the scrapers 25 as taught by Schmitt so as to form auxiliary channel having a blow pipe 35, outlet nozzle 43 and the additional blowing openings 44 provided on the scraper body 29.  

  
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tuomo Pekka Auranen et al. (US 20100325912 A1) in view of Ilkka Rata (US 20060180291 A1).  

Regarding claim 19, Auranen discloses:   A doctor device (Para [0045} and Figs. 1a-1b, 4-7.) comprising: a blade holder for a doctor blade (As an example, Fig. 3a illustrates a blade 16 mounted on the blade holder14 and described in para [0065].); a blowing device mounted to the blade holder (Para [0045} and Figs. 1a-1b, 4-7 teaches a blowing device.); a distribution channel mounted to the blade holder and extending along the 15 blade holder in a cross-machine direction; a plurality of air nozzles connected to the distribution channel for directing blowing air in the machine-direction along a doctor blade mounted in the blade holder (Various part of the disclosure such as para [0049] and Fig. 1a teaches an air channel 22 is included within the blade holder 14.  Similarly, Fig. 3a and para [0065] discloses “The mechanical blade 16 or a doctor blade is fastened to the vicinity of the first end 18 of the blade holder 14. More precisely, the nozzle channel 30 for generating a trailing blow 26 is in connection with the blade holder 14. More precisely, the nozzle channel 30 is inside the blade holder.  Para [0073] discloses “The flow surface 46 is composed of several flow zones that are formed at the end of each nozzle channel 30.” and Fig. 4 illustrates two nozzle channels 30.); 
Although, Auranen teaches an adjustable blade holder 14 having a frame 71 attached to a doctor apparatus 10, nevertheless, it does not expressly teach the manner in which the adjustable blade holder 14 is mounted onto the doctor apparatus 10.
In the same field of art, Rata is directed to a blade holder attached to a frame without using any screws in which, the whole blade holder can be changed in a simple manner. This makes the installation and change of the blade holder quick and easy.  In addition, the blade holder can also be easily retrofitted in existing treatment equipment without major modifications.  That being said, Rata discloses:  wherein the blade holder is mounted to a body piece to form a locking hinge 20between the blade holder and the body piece which allows the blade holder to be separated from the doctor device by sliding along the locking hinge in the cross- machine direction (Figs. 2-5 and various part of the disclosure, for example, para [0022] discloses “According to the invention, the blade holder 15 is unexpectedly removably adapted to the frame 12 using a pair of form-locking counter clamps 19. The form-lock between the counter clamps 20 and 21 is additionally arranged tight in the lateral direction of the blade 16 and essentially free in the longitudinal direction of the blade 16. This allows moving the blade holder 15 in the longitudinal direction of the blade, i.e. in the cross direction of the machine. In practice, for example in a paper machine, the blade holder can be installed simply by pushing from the side and correspondingly, it can be removed by pulling it out.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the blade holder and doctor apparatus of Auranen by using the concept of installing the blade holder onto the frame without using any screws as taught by Rata so as that the whole blade holder can be changed in a simple manner and the installation and change of the blade holder is quick and easy.  Similarly, one of ordinary skill in the art, upon reading Rata disclosure, would also have been motivated to apply its teaching of easier to use and service a blade holder when changing the blade quickly without extended downtime during papermaking operation.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748